Title: Nicolas G. Dufief to Thomas Jefferson, 1 February 1813
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          Monsieur, A Philadelphie ce 1er Février. 1813
          Je n’ai pu encore malgré toutes mes recherches réussir à trouver l’édition de Tite Live par Mattaire. Mais je puis obtenir un exemplaire d’un autre Editeur, en 10 vols 12o reliés, prix 12–50cts. En voici le titre:
          “Titi Livii historiarum quod exstat, cum integris Joannis Freinshemii Supplementis emendatioribus et suis locis collocatis, tabulis Geographicis & copioso indice. Recensuit et notulis auxit Joannes clericus.” Amsterdam 1710
          L’édition de cet ouvrage me parait Soignée & le caractère en est très-net & tel qu’il vous conviendra Je crois. Ainsi ayez la bonté de me faire Savoir vos intentions à ce Sujet. J’espère que vous aurez reçu les quatre volumes de Tacite. Il est de mon devoir de vous répeter que vous n’êtes obligé, en aucune manière à garder les livres que Je vous envoye, attendu qu’ils pourraient ne pas toujours remplir vos vues
          J’ai l’honneur d’être votre très-obeissant & très-dévoué ServiteurN. G. Dufief
         
          Editors’ Translation
          
            Sir, Philadelphia 1 February. 1813
            Despite all my efforts, I have not yet been able to find the Maittaire edition of Titi Livii. However, I can obtain a copy of this work issued by another publisher, in 10 volumes duodecimo, price 12–50 cents. Here is its title:
            “Titi Livii Historiarum quod exstat, cum integris Joannis Freinshemii Supplementis Emendatioribus & suis locis collocatis, tabulis geographicis & copioso indice. Recensuit et Notulis auxit Joannes Clericus.” Amsterdam 1710
            This edition of this work seems carefully done to me, the font is very neat, and I believe it will suit you. Therefore, kindly let me know your intentions in this matter. I hope you have received the four volumes of Tacitus. I must remind you that you are absolutely under no obligation to keep the books I send you, as they may not always be what you had in mind.
            I have the honor to be your very obedient and very devoted servantN. G. Dufief
          
        